Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The reply filed on November 24, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): claim 1 was amended to recite a different invention: a method having structurally distinct components incorporated into method steps which do not appear to encompass the originally claimed method.  Specifically, newly recited claim 1 recites “instances” of a chemical component which does not appear to be supported in Applicant’s disclosure which is in a sample disposed on an image sensor.  The newly recited claim 1 recites “a first antibody attached to a bead” and “a second antibody attached at a location on the surface of the image sensor or a second surface in question.   Originally recited claim 1 recites “one or more units of a chemical component in a sample” which is supported in Applicant’s disclosure and not originally disposed on an image sensor.  The originally recited claim 1 recites “two or more antibodies that bind to one or more units of a chemical component, … one or more of the antibodies being attached to one or more beads, at least one another of the antibodies being attached at a location on a surface; and then the sample “mixture” is applied on a surface of an image sensor.”   Applicant cannot change invention at midstream of prosecution when the originally filed claims have received an action on the merits. See 37 CFR 1.111. 

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



January 14, 2021